Entered: October 30th, 2019
                              Case 19-10655    Doc 44     Filed 10/30/19     Page 1 of 2
Signed: October 30th, 2019

SO ORDERED




                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                             AT BALTIMORE


         In Re:      Cathy Lorraine Williams                   Case No. 19-10655-RAG
                                                               Chapter 13

         **********************************
         US BANK TRUST NATIONAL
         ASSOCIATION AS TRUSTEE OF
         CABANA SERIES III TRUST, Movant
         (BSI Financial Services, INC.), Servicer

         vs.

         Cathy Lorraine Williams
         aka Cathy L Williams, Debtor
         Willie C. Williams, Non-Filing Co-Debtor
                              Respondent(s)

                                   ORDER TERMINATING AUTOMATIC STAY
                         Real Property at 4214 Groveland Avenue, Baltimore, Maryland 21215

         Upon consideration of the Motion for Relief from Stay filed by the Movant, US BANK TRUST
         NATIONAL ASSOCIATION AS TRUSTEE OF CABANA SERIES III TRUST, Movant (BSI
         Financial Services, INC.), Servicer for good cause shown, and no opposition having been filed
         thereto, it is:

                ORDERED, that the stay of 11 U.S.C. Section 362(a) and 11 U.S.C. Section be and
         hereby is terminated so as to permit the Noteholder, or its assigns, to enforce its rights under the
         provisions of the Deed of Trust, and/or to resume or commence foreclosure proceedings under
         the provisions of the Deed of Trust dated May 30, 1997, and recorded among the land records of
         Baltimore County, Maryland, at Liber 6435 and folio 460 and secured by the real property of the
         Debtor at 4214 Groveland Avenue, Baltimore, Maryland 21215; provided, however, that any



         19-600486
                  Case 19-10655        Doc 44     Filed 10/30/19      Page 2 of 2



surplus proceeds from the foreclosure sale, after the satisfaction of Movant’s debt and payment
of sale costs, shall be paid to the trustee for distribution through the bankruptcy estate; and, it is
further;

        ORDERED, that this relief shall apply to proceedings for possession of the real property
after the foreclosure.

        ORDERED, that the automatic stay of 11 U.S.C. Section 362(a) and 11 U.S.C. Section
shall not be re-imposed as to the Debtor’s interest in the property by the conversion of this case
to a case under another Chapter of the United States Bankruptcy Code.

       ORDERED, that the additional stay provided by Bankruptcy Rule 4001(a)(3) is waived.


Copies to:

Cathy Lorraine Williams
8801 Harkate Way
Randallstown, Maryland 21133

Willie C. Williams
4214 Groveland Avenue
Baltimore, Maryland 21215

Copies were sent electronically via the CM/ECF system to Marlow Allen Henderson, III, Attorney
for Debtor and Robert S. Thomas, II, Chapter 13 Trustee.


                                       End of Order




19-600486
